Citation Nr: 0724267	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-16 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Chapter 30 educational assistance 
benefits in the calculated amount of $23,783.33 was properly 
created for the period from June 2000 to April 2003.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from November 1984 to 
November 1996, with additional prior active service of more 
than seven years.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
decision of the Education Center at the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that retroactively terminated the veteran's Chapter 30 
education benefits for the period from June 2000 to April 
2003, resulting in an overpayment in the amount of 
$23,783.33.  The appellant's claims file was located at the 
RO in Manila, the Republic of the Philippines.

The appellant through counsel has raised due process 
complaints with respect to VA's refusal to consolidate this 
veteran's appeal with that of 29 other veterans who raise 
similar claims relating to the overpayment of educational 
assistance benefits.  Specifically, the attorney has observed 
that he represents all 30 such veterans and that their cases 
will be determined on the same facts and evidence.  In a 
letter from the Board dated in November 2004, counsel was 
informed that VA regulations do not provide for "class 
action" appeals under any circumstances.  Despite such 
notice, the appellant's attorney submitted another letter, in 
July 2006, requesting one hearing for all 30 veterans that he 
represented.

In response to the July 2006 correspondence from counsel, the 
Board issued another letter in August 2006.  That 
communication explained that the Board had no authority to 
merge appeals and to do so would violate the statutory 
requirement that individual cases on appeal must be 
considered by Veterans Law Judges in the order in which they 
were placed on the Board's docket, as set forth in 
38 U.S.C.A. § 7107.  It was further observed that 
consolidating the appeals placed the Board at risk of 
violating the Privacy Act, 38 U.S.C.A. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his representative.  

The August 2006 letter advised that the regulations set forth 
in 38 C.F.R. §§ 20.700-20.717 provide for a personal hearing 
to be granted on appeal only in the case of an individual 
appellant, or an individual appellant's representative acting 
on his behalf, where the appellant expresses the desire to 
appear in person.  It was further noted that a hearing would 
not normally be scheduled solely for the purpose of receiving 
argument by a representative.  Thus, it was concluded that 
the Board could not arrange for the attorney in this appeal 
to appear for a personal hearing to present argument on 
behalf of all 30 veterans that he represented, nor could it 
arrange for all of those veterans to appear for a single 
hearing.  It was explained that counsel was free to request 
individual hearings on each veteran's behalf if the veteran 
wished to appear and present testimony.  

Nevertheless, in January 2007, the appellant's attorney 
submitted a petition for extraordinary relief to the United 
States Court of Appeals for Veterans Claims (Court); this 
petition was in the nature of a writ of mandamus and a 
separate motion to stay administrative proceedings.  Counsel 
petitioned the Court to order the Board to consolidate the 
claims of thirty veterans.  In February 2007, the Court 
denied the petition for extraordinary relief, as well as the 
request for a stay of administrative proceedings.  The March 
2007 motion by the appellant through counsel for 
reconsideration and a motion for a stay of decision-making by 
the Board were both denied that same month.

Pursuant to the appellant's request, a Central Office was 
scheduled for January 9, 2007.  While counsel appeared, he 
stated that the veteran could not attend the hearing due to 
the expense involved in traveling.  Although the appellant 
did not appear, counsel advised the undersigned that he 
desired to present argument without testimony.  Counsel 
further stated that he desired to present the testimony of 
the veteran, as well as other evidence that was the result of 
his review of the file.  Counsel noted that he had identified 
numerous due process violations based upon his review of the 
file and his personal investigation of the facts and 
circumstances of the appeal.  

This request to conduct the hearing without the appellant 
present was denied on the basis of 38 C.F.R. § 20.700(b), 
i.e., that a hearing was for the purpose of obtaining 
relevant testimony, and that good cause for such a hearing 
was not shown as specified in the regulation.  

Counsel advised the undersigned that he had prepared a packet 
of information for the Board's review, which he then 
submitted with an appropriate waiver.  See 38 C.F.R. 
§§ 19.37, 20.1304.  Upon the undersigned's review of the 
materials submitted on January 9, 2007, it was determined 
that the appellant through counsel had resubmitted additional 
materials pertaining to the 29 other named veterans the 
appellant's counsel represented.  By letter dated March 30, 
2007, the undersigned advised the appellant through counsel 
that the submission was not accepted.  

The undersigned noted that by letters dated in October, 
November, and December 2006, the appellant through his 
counsel was advised by the Board's Senior Deputy Vice 
Chairman that the submission of materials in individual 
files, containing the names of other veterans violated the 
Privacy Act, 38 U.S.C.A. § 552a, and VA regulations.  Counsel 
was advised that no further evidence would be accepted 
containing the names or any other identifying information, of 
any other of the named individuals that were the subject of 
the investigation that gave rise to this action.  Within 
these guidelines, the appellant through counsel was afforded 
a period of 60 days to redact any materials.  Counsel was 
also advised by this correspondence that, in the event he 
attempted to resubmit any such material without appropriate 
redaction, the material would be returned without further 
directive, and appellate review would ensue.

The appellant through counsel replied by letters received on 
April 6 and 18, 2007, as well as July 16, 2007, and July 25, 
2007 (with waiver of initial review by the RO as per 
38 C.F.R. § 20.1304).  In his letters, the appellant 
reiterated previously stated argument.  The appellant through 
counsel, in the July 25, 2007 submission, asked for a 
videoconference hearing based on good cause, namely newly 
discovered evidence.  This evidence consisted of nine 
statements of instructors who declared that the veteran 
students attended classes as required.  

The Board presently denies the appellant's motion for a 
videoconference hearing under the provisions of 38 C.F.R. 
§ 20.1304.  Under that regulation, a claimant has 90 days 
period to file additional evidence after his appeal was 
certified to the Board; this case was certified to the Board 
in June 2006.  The appellant through counsel did not submit 
the pertinent statements until more than one year later, 
despite voluminous correspondence during that period.  There 
is no explanation of record why the appellant and/or his 
counsel, who were both in the Philippines during that time, 
were unable to procure these statements prior to now.  

As a waiver of RO review of the statements in the first 
instance has been provided, the Board has considered them in 
its review.  Therefore, the Board finds that good cause not 
having been shown, the motion for a videoconference hearing 
is denied.  38 C.F.R. § 20.1304. 

In correspondence dated in October 2003, the appellant's 
attorney submitted a request for a waiver of recovery of the 
$23,783.33 overpayment at issue in this case.  The evidence 
before the Board at this time does not include a copy of any 
determination by the Committee on Waivers and Compromises 
(Committee) as to the appellant's request for a waiver of 
recovery of the $23,783.33 overpayment.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Ramon Magsaysay Technological University (RMTU) was 
formerly known as Western Luzon Agricultural College (WLAC).

2.  The appellant was enrolled in a program of education at 
WLAC/RMTU to achieve a Diploma in Agricultural Technology.

3.  For the period from June 2000 to April 2003, the 
appellant received educational assistance benefits 
administered in the amount of $23,783.330 based on his 
enrollment at RMTU.

4.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by some 60 
veterans enrolled at RMTU, including the appellant.

5.  The investigation concluded these veteran students were 
listed as enrolled at RMTU as full-time students solely to 
collect VA benefits, but they never really attended classes. 

6.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by each one of these 60 veterans enrolled at 
RMTU, and that the fraud resulted in these students 
collecting VA educational assistance benefits even though 
they were not really attending classes.

7.  The appellant was paid for courses that he did not 
attend.

8.  The charged indebtedness in the amount of $23,783.33 was 
validly created.

9.  The appellant is liable for the overpayment debt.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $23,783.33 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7144, 21.7153 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist and Other Procedural 
Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2006), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).

Nevertheless, the Board points out that the RO has explained 
to the appellant the bases for the finding that the debt was 
valid.  The RO also afforded him the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the appellant in the development of this claim.

As will be discussed in greater detail below, the RO's 
finding that the appellant owes a debt of $23,783.33 is the 
result of investigation conducted by the RO in Manila, 
Philippines, as well as a subsequent investigation by the VA 
Office of Inspector General (OIG) in San Francisco, 
California.  These investigations centered on the enrollment 
of some 60 veterans at Ramon Magsaysay University in the 
Philippines; the appellant was one of those 60 veterans.  As 
a result of these investigations, both the Manila RO and the 
OIG in San Francisco determined that these 60 veterans were 
not regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other 
"gifts" for the school and for individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of these 60 veterans, including the appellant, that 
overpayments had been created as a result of these findings.  
In this case the overpayment has amounted to $23,783.33.

As noted on the title page, the appellant is represented by a 
private attorney.  The record reflects that counsel is also 
representing at least 29 other veterans who were found to 
have overpayments as a result of this investigation.  While 
counsel has asked on several occasions to have all 30 claims 
consolidated in a manner similar to class action lawsuits, 
the Board has no authority to consolidate appeals in this 
manner, and, in fact, each individual case must be considered 
by Veterans Law Judges in the order in which the case was 
placed on the docket.  38 U.S.C.A. § 7107 (West 2002).  

Counsel was advised of this fact in several letters from the 
Senior Deputy Vice Chairman of the Board.  Nevertheless, in 
January 2007, counsel submitted a petition for extraordinary 
relief to the Court; this petition was in the nature of a 
writ of mandamus and a separate motion to stay administrative 
proceedings.  Counsel wanted the Court to order the Board to 
consolidate the claims of the 30 veterans he represented.  In 
February 2007, the Court denied the petition for 
extraordinary relief, as well as the request for a stay of 
administrative proceedings.  The March 2007 motion by the 
appellant through counsel for reconsideration and a motion 
for a stay of decision-making by the Board were both denied 
that same month.  Accordingly, this decision addresses only 
the appeal of the veteran listed on the title page, and the 
appeals of the remaining 29 veterans represented by counsel 
will be the subject of separate decisions.

Counsel is also advised that, pursuant to 38 C.F.R. § 20.1303 
(2006), decisions of the Board are considered nonprecedential 
in nature.  Each case is decided on the basis of the 
individual facts particular to each case in light of the 
applicable law and regulations.  Thus, the outcome of this 
individual appeal has no precedential value as to the appeals 
of the other 29 veterans he represents.

The Board also notes that, on numerous occasions, counsel has 
made single submissions of evidence and argument on behalf of 
all 30 veterans that he represents.  These submissions 
included protected information specific to individual 
veterans, such as VA claims numbers and social security 
numbers.  Counsel was asked by the Senior Deputy Vice 
Chairman of the Board in several letters to stop making such 
submissions, as they placed the Board at risk of violating 
the Privacy Act, 5 U.S.C.A. § 552a, and VA regulations 
prohibiting disclosure of personal information to persons 
other than a claimant and his/her representative.

Counsel has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, counsel has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
social security numbers of the other veterans.

The Board is compelled to follow the requirements of the 
Privacy Act, 5 U.S.C.A. § 552a, as it is the responsibility 
of VA to protect the personal information of all veterans and 
their dependents.  As explained in an April 2005 letter from 
the Muskogee RO, the names of veterans were withheld under 
exemptions set forth under 5 U.S.C.A. § 552(b)(3) (West 2002) 
and 38 U.S.C.A. § 5701(a), (f) (2006) which bar disclosure of 
their names and addresses.  The RO also indicated that the 
names and job titles of witnesses involved in the 
investigation were withheld under exemptions set forth in 
5 U.S.C.A. § 552(b)(7), and that VA does not generally 
disclose the names of witnesses involved in an investigation.  
The RO advised counsel that if he disagreed with its decision 
to provide only redacted copies of these documents, he was 
free to appeal the matter to the VA Office of the General 
Counsel.  He was provided appropriate contact information for 
that office.

The appellant is not prejudiced by VA's decision to provide 
only redacted copies, as both he and his counsel are well 
aware that the individuals interviewed during the course of 
the investigation included staff members, faculty, and 
students of RMTU.  There was nothing to prevent the appellant 
or his counsel from obtaining lay statements from individuals 
at RMTU on their own initiative, and to submit those 
statements in support of the appellant's claim; indeed, some 
such statements have been recently submitted.  There also is 
nothing preventing counsel from obtaining and submitted 
statements from the individual veterans he represents.  As to 
those veterans involved in the investigation who are not 
represented by the appellant's attorney, VA is precluded 
under the Privacy Act from revealing their identities or 
other personal information.

Counsel has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them.  He 
has also objected to VA's reliance on the interviews 
conducted at RMTU because he asserts that they amount to 
"hearsay evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the appellant.  
However, the Board will not reject such testimony solely on 
the basis that it may be "hearsay" evidence.

Under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority 
to "(1) issue subpoenas for and compel the attendance of 
witnesses within a radius of 100 miles from the place of 
hearing . . .[and] (4) aid claimants in the preparation and 
presentation of claims."  However, in 38 C.F.R. § 20.711 
(2006), the Secretary has defined the scope of this subpoena 
power to include compelling the attendance of witnesses 
within a radius of 100 miles from the place of hearing, and 
to aid in the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, counsel has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As noted above, the Muskogee RO has explained to the 
appellant the bases for the finding that the debt was valid.  
The RO afforded him the opportunity to present information 
and evidence in support of the claim.  The Board finds that 
these actions satisfy any duties to notify and assist owed 
the appellant in the development of this claim.  

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478- 79 (1994).  Counts and Gober make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The appellant and his attorney have 
been accorded ample opportunity to substantiate his claim by 
providing evidence to challenge the validity of the debt.  As 
such, the Board finds that this appeal is ready for appellate 
review.

Finally, the appellant through counsel has repeated 
complained that no Supplemental Statement of the Case (SSOC) 
had been issued despite the addition of new and relevant 
evidence to the claims file.  However, the Board notes that, 
on two occasions in July 2007, the appellant through counsel 
submitted a written waiver of review by the agency of 
original jurisdiction of evidence submitted after the filing 
of the substantive appeal.  

Said evidence not reviewed by the RO includes multiple 
submissions of letters (and copies of previously submitted 
letters) containing only written argument, plus nine third 
party statements.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Because the appellant through counsel has submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction, referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  Therefore, the case is ready for appellate 
review.



II.  Factual Background

In a VA Form 22-1999, Enrollment Certification, which was 
signed in June 2000, the appellant reported that he was 
enrolled for his first semester at Western Luzon Agricultural 
College (WLAC) (the precursor to Ramon Magsaysay 
Technological University (RMTU)).  He noted that the semester 
lasted from June 2000 to October 2000, and that he was 
pursuing a Bachelor of Agricultural Technology.  Subsequent 
VA Forms 22-1999 were submitted by the appellant regarding 
additional semesters at WLAC/RMTU in 2001, 2002, and 2003.  
Throughout this period, the Office of Campus Registrar of 
WLAC/RMTU submitted numerous certificates verifying the 
appellant's enrollment at that university.

The record reflects that the appellant received basic 
educational assistance benefits under the provisions of 
Chapter 30 for each of the semesters that he reported being 
enrolled at WLAC/RMTU between June 13, 2000 and to April 4, 
2003.  The RO calculated the total amount of assistance 
benefits administered during this period as being $23,783.33.

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with ten percent of the veteran 
student population.  Of the six records examined, there were 
discrepancies found in all records.

The primary contact at RMTU for this survey was the Registrar 
Clerk.  She made available the records of the randomly 
selected students, which consisted of individual envelopes 
for each student containing personal interview forms, 
immigration papers, Certificates of Honorable Discharge, and 
records from previous or secondary schools.  No other 
documents such as school curriculum, enrollment forms, or 
adding/dropping of subject forms were found inside.  

In the October 2002 Education Compliance Survey Report, it 
was determined that RMTU had failed to maintain accurate or 
complete records of enrollment for VA beneficiaries-students, 
and that significant discrepancies were found in the records 
that were reviewed.  For example, some students had no 
addresses listed other than P.O. Box addresses, and others 
had addresses at locations of such distance that it raised 
questions as to regular attendance at any of the campuses of 
RMTU.  Although no overpayments were found based on the 
available school records presented, it was noted that it 
might be necessary to conduct a more extensive compliance 
survey at a later date, including class checks to monitor 
actual class attendance of the students.

In February 2003, the RO in Manila conducted a more extensive 
Education Compliance Survey at RMTU in which the records of 
all veteran-beneficiary students were reviewed.  
Discrepancies were found in the records of 60 veterans.  As a 
result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including eight field investigators, the head of 
the Field Section, and two Educational Compliance Survey 
Specialists (ECSS).  From May 10, 2003, to May 15, 2003, they 
interviewed 39 individuals, including RMTU administration 
officials, professors, veteran students, and non-veteran 
students.

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at Vet-Park.  The veteran students gave material and 
financial "help" to the school, and, in return, were 
accorded favorable treatment in violation of the Approval 
Agreement that the school had made with VA.  The scheme was 
found to have been happening for decades with one teacher 
disclosing that veteran students had been enjoying the 
arrangement since that teacher had started in 1989.  Most 
teachers, staff, and non-veteran students admitted that the 
veteran students had not been attending classes, which was 
contrary to the insistent claims of the veteran students that 
they had.  

Following this investigation, in June 2003, a recommendation 
was sent to the Muskogee RO to create overpayments for each 
of the 60 veterans who were the subject of the investigation.  
In an August 2003 letter, the Muskogee RO advised the 
appellant that, while he had been certified and paid 
educational assistance benefits for attending RMTU from June 
13, 2000 to March 21, 2003, their findings indicated that he 
did not attend classes during that period.  His payments were 
stopped, effective June 13, 2000, which resulted in an 
overpayment in the amount of $23.783.33.  He was advised of 
his right to request a waiver of this overpayment.

The appellant has asserted that he did attend school and that 
his official transcript shows that he passed all of his 
courses.  He submitted Enrollment Certifications from RMTU 
and a copy of his official transcript issued in August 2003.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which had been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of the guilt of all 60 
veterans included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

Although not dispositive in this matter, the agent also noted 
that a similar scheme was in place at Laney College in 
Oakland, California, and that scheme resulted in a loss of 
six million dollars for VA.  The agent indicated that it was 
his belief that the scheme at Laney College was exported from 
the school in the Philippines, as there were many 
similarities beyond just the mechanics of the scheme, similar 
terminology, and the fact that the RMTU scheme had reportedly 
been going on since the 1980s.  Furthermore, several RMTU 
professors noted that they had had many more veterans 
enrolled when the naval center was still active.  The agent 
noted that the students at Laney College had been sued in 
Federal Court under the Civil False Claims Act, and most of 
them paid double damages plus fines.



III.  Analysis

The appellant is challenging the validity of the overpayment 
in the amount of $23,783.33.  He essentially contends that he 
regularly attended classes at WLAC/RMTU, that he passed all 
of his courses and that he never intended or took action to 
defraud the government by receiving educational assistance 
benefits to which he was not entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  See also 
38 U.S.C.A. § 3002(3) and 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The appellant had been previously determined to be eligible 
for Chapter 30 education benefits.  Therefore, he was 
entitled to a monthly benefit for the period of time he was 
enrolled in, and satisfactorily pursing an approved program 
of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  The 
term attendance means the presence of a veteran (i) in the 
class where the approved course is being taught in which he 
is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. 
§ 21.7144(b).  

As discussed in detail above, investigations conducted by the 
Manila RO and the VA OIG in San Francisco revealed that 60 
veterans attending RMTU, including the appellant, were part 
of a scheme whereby they received passing grades in return 
for providing monetary donations and other gifts to the 
school, even though they did not regularly attend classes.  
As determined by the OIG, this scheme was intended to allow 
the veterans to continue to receive VA educational assistance 
benefits based on their enrollment at RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.  

Although the appellant has asserted that he did, in fact, 
attend courses at WLAC/RMTU, the Board finds that these 
assertions lack credibility, in light of the information 
provided by both faculty members and non-veteran students at 
that school, and the findings of both the Manila RO and OIG.  
It is clear from the findings of the Manila RO and the OIG 
that the practice of veteran students not having to attend 
classes was widely known and had been routine practice for 
many years at that university.  Even if there was not 
evidence pointing to the appellant's individual participation 
in the scheme, it strains credulity to the breaking point to 
think that he could have attended that school for three years 
without having been aware of the practice.  Under these 
circumstances, the Board finds that the appellant's assertion 
that he neither participated in nor even knew of the scheme 
lacks credibility.

Furthermore, the Board has also considered the assertions by 
counsel and others that one or more of the employees of the 
Manila RO insinuated to the veteran students and faculty of 
RMTU that they were open to bribes, and that it was only the 
failure to pay such bribes that resulted in the findings of 
the RO's investigation.  

However, the only evidence suggesting that RO employees 
undertook such conduct is apparently the assertions of 
Counsel's clients, and of late the additionally submitted 
witnesses.  Their credibility must be weighed against the 
numerous depositions from faculty members and non-veteran 
students, at the time of the initial investigation, 
indicating that the veteran students did not attend classes, 
and the specific findings of fraud that were made by both the 
Manila RO and the OIG in San Francisco.  

It is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
veteran students.  As noted, the OIG specifically found that 
fraud had occurred at RMTU.  It seems extremely unlikely that 
the employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-veteran students to lie about such a scheme if 
it did not, in fact, exist.  In addition, there is of record 
a copy of December 2004 correspondence between the OIG and 
the RO indicating that the allegations of bribery lacked 
credibility and were put forth in an attempt to obscure the 
issues and deflect the guilt of the involved veterans.

The Board notes that the appellant has submitted 
documentation from WLAC/RMTU in support of his appeal, 
including Enrollment Certifications; a copy of his diploma; 
and a transcript of passing grades.  However, it was implicit 
in the scheme discovered by the Manila RO, and later 
confirmed by the OIG, that the veteran students at RMTU 
received course credit in return for the donations and gifts 
that they provided the school.  Certainly, it is clear that 
RMTU routinely confirmed to the RO that these students were 
enrolled, attending classes, and receiving passing grades.  
Documentation to that effect, such as transcripts or 
enrollment certifications, in no way contradicts the findings 
of the Manila RO or the OIG, and the Board finds it to be of 
no probative value.

In addition, the appellant through counsel has recently 
submitted undated statements from nine different instructors 
at RMTU, including two from instructors who were interviewed 
previously in the course of the RO investigations.  These 
statements are filled in on a template that appears to be of 
counsel's design.  Each has rote paragraphs declaring that 
the instructor would never misrepresent a student's 
attendance, would never provide a course grade to a student 
who had not properly attended classes, that the veteran 
students were obliged to adhere to the rules of the school 
and that the veterans attended class each day that they were 
required to do so.  Each statement also has handwritten 
material in addition that was apparently taken down by 
counsel.  In general, the instructors complain about the RO 
investigation and say that they were pressured by threats of 
losing their teaching licenses to admit to irregularities 
with the attendance of the veteran students.  The Dean of the 
Agricultural Technology programs repudiated her earlier 
statements that the veteran student did not attend class.  

However, despite the current protestations of the instructors 
that they were previously lying about disparate requirements 
and treatment of veteran students, review of their current 
statements reveals that such disparities did exist.  For 
example, several stated that the veteran students did attend 
"as requested" and then there were differing responses as 
to what was required regarding attendance.  The chancellor 
stated that all American students attended "more than the 
required 80 percent of classes" while another instructor 
stated that the veteran students attended as required 
although not every class.  Another instructor stated that 
they were not required to keep daily attendance records while 
another stated that he still had relevant attendance records 
(but he did not provide any copies).  Most of the instructors 
were in agreement that the veteran students provided 
financial assistance to the college.  Several of the 
instructors also stated that the veteran students were 
treated differently from other students in that they were 
assigned supervisory duties and not actual activities; the 
photos of record show the veteran students engaging in 
standing around and not much else.  

These last two kinds of statements corroborate the statements 
of many others noted in the investigation reports.  Two 
common threads running through all statements and reports of 
record are that the university depended on the donations of 
the veteran students to operate and that the veteran students 
were not made to do the labor portions of assignments.  No 
one has ever denied the truth of these findings.  It does 
appear that, contrary to the provision of Approval Agreement, 
favoritism was accorded to the VA beneficiary veteran 
students, including the appellant.  Furthermore, those 
instructors now providing statements who indicated that they 
had previously given false statements under oath because of a 
perceived threat to their self-interest, do not engender 
great confidence in their current proclamations of truth-
telling.

In support of the appellant's claim, counsel has cited to the 
provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the appellant's attendance 
as adequate, VA is obligated to do so regardless of the 
frequency of the appellant's actual attendance.  

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including the 
appellant, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the appellant in participating in this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
appellant was paid for pursuing a program of education at 
RMTU but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $23,783.33 was properly 
created as a result of the payment for courses at that 
university.  The appellant is liable for the overpayment 
debt.  38 C.F.R. § 21.7144.


ORDER

An overpayment of VA educational assistance benefits in the 
amount of $23,783.33 was properly created.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


